Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 1 of 13 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

    ANGEL RODRIGUEZ,                                  Case No:

            Plaintiff,
                                                      JURY TRIAL DEMANDED
            v.

    1LIFE HEALTHCARE, INC., AMIR
    DAN RUBIN, PAUL R. AUVIL, MARK
    S. BLUMENKRANZ, BRUCE W.
    DUNLEVIE, KALEN F. HOLMES,
    DAVID P. KENNEDY, FREDA LEWIS-
    HALL, ROBERT R. SCHMIDT, and
    SCOTT C. TAYLOR,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Angel Rodriguez (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                   NATURE OF THE ACTION

       1.        This is an action against 1Life Healthcare, Inc. (“1Life” or the “Company”) and its

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a)

                                                 1
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 2 of 13 PageID #: 2




and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in

connection with the proposed merger (the “Proposed Transaction”) of 1Life and Iora Health, Inc.

(“Iora”).

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in this District.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of 1Life common

stock.

         7.    Defendant 1Life operates a membership-based primary care platform under the

One Medical brand. The Company has developed a healthcare membership model based on direct

consumer enrollment, as well as employer sponsorship. The Company is incorporated in



                                                  2
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 3 of 13 PageID #: 3




Delaware. The Company’s common stock trades on the NASDAQ under the ticker symbol,

“ONEM.”

       8.      Defendant Amir Dan Rubin (“Rubin”) is Chief Executive Officer, President, and

Chairman of the Board of the Company.

       9.      Defendant Paul R. Auvil (“Auvil”) is a director of the Company.

       10.     Defendant Mark S. Blumenkranz (“Blumenkranz”) is a director of the Company.

       11.     Defendant Bruce W. Dunlevie (“Dunlevie”) is a director of the Company.

       12.     Defendant Kalen F. Holmes (“Holmes”) is a director of the Company.

       13.     Defendant David P. Kennedy (“Kennedy”) is a director of the Company.

       14.     Defendant Freda Lewis-Hall (“Lewis-Hall”) is a director of the Company.

       15.     Defendant Robert R. Schmidt (“Schmidt”) is a director of the Company.

       16.     Defendant Scott C. Taylor (“Taylor”) is a director of the Company.

       17.     Defendants Rubin, Auvil, Blumenkranz, Dunlevie, Holmes, Kennedy, Lewis-Hall,

Schmidt, and Taylor are collectively referred to herein as the “Individual Defendants.”

       18.     Defendants 1Life and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       19.     On June 7, 2021, 1Life announced that it had entered into a definitive agreement to

acquire Iora in an all-stock transaction. Under the terms of the agreement, Iora shareholders will

receive 56.1 million shares of 1Life common stock. Upon completion of the Proposed Transaction,

Iora shareholders are expected to own approximately 26.75% of the combined company.

       20.     The press release announcing the Proposed Transaction states, in pertinent part:



                                               3
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 4 of 13 PageID #: 4




                 One Medical Announces Agreement to Acquire Iora Health

      June 07, 2021 07:30 ET | Source: 1Life Healthcare, Inc.

      One Medical expands member-based, technology-powered primary care model to
       every stage of life, and extends into full-risk Medicare reimbursement models

         Positions One Medical to deliver better health, better care, and lower costs
                        across a combined 28 markets and beyond

      SAN FRANCISCO, June 07, 2021 (GLOBE NEWSWIRE) -- 1Life Healthcare,
      Inc. (One Medical) (Nasdaq: ONEM), a leading human-centered and technology-
      powered primary care organization, today announced it has entered into a definitive
      agreement to acquire Iora Health, a human-centric, value-based primary care group
      with built-for-purpose technology focused on serving Medicare populations, in an
      all-stock transaction valued at approximately $2.1 billion.

                                       *      *       *

      Leadership and Governance

      A designee of Iora Health will join the One Medical Board and Rushika
      Fernandopulle will become One Medical’s Chief Innovation Officer.

      Transaction Details

      Under the terms of the agreement, Iora Health shareholders will receive 56.1
      million shares of One Medical common stock. Based on the closing share price of
      One Medical’s common stock of $35.59 on June 4th, 2021, the total transaction is
      valued at approximately $2.1 billion. Upon completion of the transaction, Iora
      Health shareholders are expected to own approximately 26.75% of the combined
      company.

      The transaction is expected to close in late Q3 or Q4 of 2021 and is subject to
      customary closing conditions, including approval by One Medical and Iora Health
      stockholders and receipt of regulatory approval.

      Advisors

      Morgan Stanley & Co. LLC served as exclusive financial advisor to One Medical
      and Cooley LLP served as legal advisor.

      Credit Suisse served as exclusive financial advisor to Iora Health and Skadden,
      Arps, Slate, Meagher & Flom LLP served as legal advisor.

                                       *      *       *


                                              4
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 5 of 13 PageID #: 5




       About One Medical

       One Medical is a membership-based and technology-powered primary care
       platform with seamless digital health and inviting in-office care, convenient to
       where people work, shop, live, and click. Our vision is to delight millions of
       members with better health and better care while reducing costs. Our mission is to
       transform health care for all through our human-centered, technology-powered
       model.

       Headquartered in San Francisco, 1Life Healthcare, Inc. is the administrative and
       managerial services company for the affiliated One Medical physician-owned
       professional corporations that deliver medical services in-office and virtually. 1Life
       and the One Medical entities do business under the “One Medical” brand.

       About Iora Health

       Iora Health is building a different kind of health system to deliver high impact
       relationship-based care. With a mission to restore humanity to health care and a
       goal to transform healthcare overall, Iora Health’s care model provides
       extraordinary service to patients to ensure improved health outcomes while
       lowering overall health costs. Our patients enjoy the benefits of better access to
       care, office- and non-office-based encounters (e.g. phone, text messages, and
       email), an accessible and transparent medical record, and robust educational
       offerings. Our practices across the U.S. enjoy the benefits of smaller panel sizes,
       closer relationships with patients, and the opportunity to lead systemic change in
       health care delivery while working with a true team.

       21.     On July 16, 2021, Defendants caused to be filed with the SEC a Form 424B3 -

Prospectus (the “Prospectus”) in connection with the Proposed Transaction.

   B. The Prospectus Contains Materially False and Misleading Statements and Omissions

       22.     The Prospectus, which recommends that 1Life shareholders vote in favor of the

Proposed Transaction, omits and/or misrepresents material information concerning: (i) 1Life’s,

Iora’s, and the combined company’s financial projections; (ii) the financial analyses performed by

1Life’s financial advisor, Morgan Stanley & Co. LLC (“Morgan Stanley”), in connection with its

fairness opinion; and (iii) potential conflicts of interest involving Morgan Stanley.

       23.     The omission of the material information (referenced below) renders the following

sections of the Prospectus false and misleading, among others: (i) 1Life’s Reasons for the Merger;


                                                 5
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 6 of 13 PageID #: 6




Recommendation of the Stock Issuance by the 1Life Board; (ii) Opinion of Financial Advisor to

1Life, Morgan Stanley & Co. LLC; and (iii) Unaudited Financial Information.

       24.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the August 27, 2021 shareholder vote on the Proposed Transaction, 1Life

shareholders will be forced to make a voting decision on the Proposed Transaction without full

disclosure of all material information. In the event the Proposed Transaction is consummated,

Plaintiff may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning 1Life’s, Iora’s, and the Combined
                Company’s Financial Projections

       25.      The Prospectus omits material information concerning 1Life’s, Iora’s, and the

combined company’s financial projections.

       26.      With respect to the “Forecasts,” the Prospectus fails to disclose: (1) all line items

underlying (i) Revenue, (ii) Care Margin, (iii) Adjusted EBITDA, (iv) Unlevered Free Cash Flow,

(v) Revenue Synergies, (vi) Total Adjusted EBITDA, and (vii) Total Cashflow Impact (excluding

taxes); (2) 1Life’s, Iora’s, and the combined company’s net income projections; and (3) a

reconciliation of all non-GAAP to GAAP metrics.

       27.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and combined company and would allow shareholders to better understand the financial analyses

performed by the Company’s financial advisor in support of its fairness opinion. Shareholders

cannot hope to replicate management’s inside view of the future prospects of the Company.

Without such information, which is uniquely possessed by Defendant(s) and the Company’s

financial advisor, the Company’s shareholders are unable to determine how much weight, if any,

to place on the Company’s financial advisor’s fairness opinion in determining whether to vote for


                                                 6
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 7 of 13 PageID #: 7




or against the Proposed Transaction.

       28.      When a company discloses non-GAAP financial metrics in a Prospectus that were

relied upon by its board of directors in recommending that shareholders exercise their corporate

suffrage rights in a particular manner, the company must also disclose, pursuant to SEC Regulation

G, all projections and information necessary to make the non-GAAP metrics not misleading, and

must provide a reconciliation (by schedule or other clearly understandable method) of the

differences between the non-GAAP financial metrics disclosed or released with the most

comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R. §

244.100. 1

       29.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning Morgan Stanley’s Analyses

       30.      In connection with the Proposed Transaction, the Prospectus omits material

information concerning analyses performed by Morgan Stanley.

       31.      The Prospectus fails to disclose the following concerning Morgan Stanley’s

“Discounted Future Value Analysis” of 1Life and Iora: (1) the individual inputs and assumptions

underlying the (i) 2023E revenue multiples of 7.0x – 9.0x and 8.5x – 11.5x, and (ii) discount rates

of 8.6% and 8.9%; (2) the respective assumed net debt balances of 1Life and Iora; and (3) the



1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited July 27, 2021) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                7
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 8 of 13 PageID #: 8




projected net debt balances of 1Life.

       32.      The Prospectus fails to disclose the following concerning Morgan Stanley’s

“Discounted Cash Flow Analysis” of 1Life and Iora: (1) the unlevered free cash flows used in the

analyses and all underlying line items; (2) the terminal value ranges for 1Life and Iora; (3) the

individual inputs and assumptions underlying the (i) perpetuity growth rate of 2.5% to 3.5%, and

(ii) discount rates of 8.0% to 9.4%, 7.8% to 9.3%, and 0%; (4) the tax savings from NOLs; (5) the

net debt and non-controlling interests of 1Life and Iora; and (6) the cash from the future capital

raises done by Iora.

       33.      The Prospectus fails to disclose the following concerning Morgan Stanley’s

“Broker Price Targets Analysis”: (1) the individual price targets observed by Morgan Stanley in

its analysis; (2) the sources thereof; and (3) the individual inputs and assumptions underlying the

illustrative discount rate of 8.9%.

       34.      The valuation methods, underlying assumptions, and key inputs used by

Morgan Stanley in rendering its purported fairness opinion must be fairly disclosed to 1Life

shareholders. The description of Morgan Stanley’s fairness opinion and analyses, however, fails

to include key inputs and assumptions underlying those analyses. Without the information

described above, 1Life shareholders are unable to fully understand Morgan Stanley’s fairness

opinion and analyses, and are thus unable to determine how much weight, if any, to place on them

in determining whether to vote for or against the Proposed Transaction. This omitted information,

if disclosed, would significantly alter the total mix of information available to the Company’s

shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving
                Morgan Stanley

       35.      The Prospectus omits material information concerning potential conflicts of interest


                                                 8
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 9 of 13 PageID #: 9




involving Morgan Stanley.

        36.     The Prospectus provides that “1Life has agreed to pay Morgan Stanley a fee for its

services of . . . up to an additional $2 million, which is payable at 1Life’s sole discretion upon

consummation of the merger.” The Prospectus, however, fails to disclose the circumstances under

which Morgan Stanley may receive “up to an additional $2 million, which is payable at 1Life’s

sole discretion upon consummation of the merger,” and whether the Company intends to pay

Morgan Stanley such a fee.

        37.     The Prospectus also fails to disclose the specific timing and nature of the past

services Morgan Stanley and/or its affiliates provided 1Life and/or its affiliates.

        38.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

        39.     The omission of the above-referenced information renders the Prospectus

materially incomplete and misleading. This information, if disclosed, would significantly alter the

total mix of information available to the Company’s shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        40.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        41.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Prospectus specified above, which

failed to disclose material facts necessary in order to make the statements made, in light of the

                                                 9
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 10 of 13 PageID #: 10




 circumstances under which they were made, not misleading, in violation of Section 14(a) of the

 Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        42.     Each of the Individual Defendants, by virtue of his/her positions within the

 Company as officers and/or directors, were aware of the omitted information but failed to disclose

 such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

 mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

 of their names to file and disseminate the Prospectus with respect to the Proposed Transaction.

 The Defendants were, at minimum, negligent in filing the materially false and misleading

 Prospectus.

        43.     The false and misleading statements and omissions in the Prospectus are material

 in that a reasonable shareholder would consider them important in deciding how to vote on the

 Proposed Transaction.

        44.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

 Act and Rule 14a-9 promulgated thereunder.

        45.     Because of the false and misleading statements and omissions in the Prospectus,

 Plaintiff is threatened with irreparable harm.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

        46.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        47.     The Individual Defendants acted as control persons of the Company within the

 meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

 as officers and/or directors of the Company and participation in and/or awareness of the



                                                  10
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 11 of 13 PageID #: 11




 Company’s operations and/or intimate knowledge of the false statements contained in the

 Prospectus filed with the SEC, they had the power to and did influence and control, directly or

 indirectly, the decision-making of the Company, including the content and dissemination of the

 false and misleading Prospectus.

        48.     Each of the Individual Defendants was provided with or had unlimited access to

 copies of the Prospectus and other statements alleged by Plaintiff to be misleading prior to and/or

 shortly after these statements were issued and had the ability to prevent the issuance of the

 statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

 company, the Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to the Prospectus, and to correct promptly any public statements issued by the

 Company which were or had become materially false or misleading.

        49.     In particular, each of the Individual Defendants had direct and supervisory

 involvement in the operations of the Company, and, therefore, is presumed to have had the power

 to control or influence the particular transactions giving rise to the securities violations as alleged

 herein, and exercised the same. The Individual Defendants were provided with or had unlimited

 access to copies of the Prospectus and had the ability to prevent the issuance of the statements or

 to cause the statements to be corrected. The Prospectus at issue contains the recommendation of

 the Individual Defendants to approve the Proposed Transaction. Thus, the Individual Defendants

 were directly involved in the making of the Prospectus.

        50.     In addition, as the Prospectus sets forth at length, and as described herein, the

 Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

 Transaction. The Prospectus purports to describe the various issues and information that they

 reviewed and considered—descriptions which had input from the Individual Defendants.



                                                  11
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 12 of 13 PageID #: 12




        51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

 of the Exchange Act.

        52.     As set forth above, the Individual Defendants had the ability to exercise control

 over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

 as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

 Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

 shareholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

 concert with them from proceeding with, consummating, or closing the Proposed Transaction and

 any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

 material information identified above to Company shareholders;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

 setting it aside or awarding rescissory damages;

        C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

 and Rule 14a-9 promulgated thereunder;

        D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

 counsel fees and expert fees; and

        E.      Granting such other and further relief as the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.



                                                12
Case 1:21-cv-04210-WFK-JRC Document 1 Filed 07/27/21 Page 13 of 13 PageID #: 13




 Dated: July 27, 2021                      Respectfully submitted,

                                           HALPER SADEH LLP

                                           By: /s/ Daniel Sadeh
                                           Daniel Sadeh, Esq.
                                           Zachary Halper, Esq. (to be admitted pro hac
                                           vice)
                                           667 Madison Avenue, 5th Floor
                                           New York, NY 10065
                                           Telephone: (212) 763-0060
                                           Facsimile: (646) 776-2600
                                           Email: sadeh@halpersadeh.com
                                                   zhalper@halpersadeh.com

                                           Counsel for Plaintiff




                                      13
